EXHIBIT10 (x)

extension to assignment agreement

THIS AGREEMENT (the “Agreement”) is dated effective March 31, 2010 by and
between Montana Mining Corp., a Nevada corporation, (“Montana”) and Dobhai
Ventures Inc., a British Columbia corporation (“Dobhai”). Produced Water
Solutions Inc. (“PWS”), Canadian Prestige Ltd. (“Canadian Prestige”) and Maple
Leaf Development Corp. (together with Canadian Prestige, the “PWS Shareholders”)
are also executing this Agreement for the purpose of providing a consent
pursuant to the Share Purchase Agreement (defined below).



WHEREAS:


(D)     

Montana and Dobhai entered into an assignment agreement dated August 26, 2009,
as amended November 29, 2009 (the “Assignment”), whereby Montana assigned to
Dobhai all of Montana’s rights, title and interest in a share purchase agreement
between Montana, PWS and the PWS Shareholders dated as of November 20, 2008, as
amended February 2, 2009, July 10, 2009, July 22, 2009, December 10, 2009 and
March 31, 2010 (the “Share Purchase Agreement”), and PWS and the PWS
Shareholders consented to the Assignment;


(E)     

Pursuant to its terms, the Assignment remained effective until March 31, 2010 or
as agreed by the parties;


(F)     

The parties to the Assignment contemplated that Dobhai would complete its
acquisition of PWS (the “Acquisition”) prior to March 31, 2010, but Dobhai has
not completed the Acquisition, and so the parties have agreed to extend the term
of the Assignment as set out herein.




NOW THEREFORE in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties covenant and agree as
follows:


7.     

The Assignment is hereby amended to extend the term of the Assignment for a
period of three months so that the Assignment will expire on June 30, 2010.


8.     

The Assignment is hereby amended to extend the term for the payment of a royalty
to Montana as agreed in the Assignment to a period ending thirty six (36) months
from the date of this Agreement.


9.     

All other provisions of the Assignment remain in effect, unamended.


10.     

This Agreement has been made in the province of British Columbia and will be
construed and interpreted according to the laws of British Columbia and the laws
of Canada in force therein.


11.     

Time will be of the essence in this Agreement.


12.     

This Agreement may be executed in any number of counterparts with the same
effect as if every party to this Agreement had signed the same document, and all
counterparts will be construed together and will constitute one and the same
instrument.


13.     


22

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Extension Agreement on
the day and year first above written.

MONTANA MINING CORP.

Per: /s/ Ruairidh Campbell
     

DOBHAI VENTURES INC.

Per:     /s/ Wayne Smith
     

Consenting to this Agreement for the purposes of the Share Purchase Agreement:

PRODUCED WATER SOLUTIONS INC.

Per:     /s/ Al Radford
     

 

CANADIAN PRESTIGE LTD.

Per:     /s/ Al Radford
     

MAPLE LEAF DEVELOPMENT CORP.

Per:     /s/ Ken Weenink
     

Per:     /s/ Brian Gossen
     



15

--------------------------------------------------------------------------------